Citation Nr: 1340623	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for left knee enthesopathy.  


REPRESENTATION

Appellant represented by:	Burton Aikman, Agent


ATTORNEY FOR THE BOARD

A. M. Barbier

INTRODUCTION

The Veteran served on active duty from January 1979 to March 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee enthesopathy is due to an in-service injury in which his knee was crushed while cleaning a tank.  Service treatment records document treatment for a left knee injury in September 1979 and a June 2011 VA examination report reveals a diagnosis of left knee enthesopathy.  The question in the instant case is whether there is a medical nexus between the Veteran's current left knee disability and his service injury.  There is a June 2011 VA opinion of record, however, it is inadequate.  The examiner based his opinion in part on the fact that the Veteran did not receive treatment for his left knee for 32 years, but did not account for the Veteran's statements regarding the symptoms he has experienced since his separation from service, to include his assertion that since separation from the military, his left knee would go out at times, become troublesome and ache for which he took over the counter medications.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who evaluated the Veteran in June 2011 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  The claims file must be provided to and reviewed by the examiner.  In the addendum report, the examiner must address whether, taking into account the Veteran's assertions concerning his symptoms since service, is it at least as likely as not (a 50 percent probability or greater) that the left knee enthesopathy is related to service.  In giving this opinion, the examiner must consider the Veteran's reports of his left knee giving out from time to time, aching and becoming troublesome since service as well as his reports of taking over the counter medications to cope.  The examiner's opinion must include a detailed rationale for all conclusions reached.  

2.  Thereafter readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the  Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

